                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CENTRAL LABORERS’ PENSION                     )
FUND, et al.,                                 )
                                              )
                       Plaintiffs,            )       CIVIL ACTION
                                              )
                vs.                           )       NO. 19 C 0092
                                              )
PORTER BROTHERS ASPHALT &                     )       JUDGE ELAINE E. BUCKLO
SEALING, INC., an Illinois corporation,       )
                                              )
                       Defendant.             )

                  MOTION FOR ENTRY OF DEFAULT AND JUDGMENT

       NOW COME Plaintiffs, by their attorneys, and move for entry of judgment by default against

Defendant, PORTER BROTHERS ASPHALT & SEALING, INC., an Illinois corporation, in the

total amount of $23,973.66, plus Plaintiffs’ court costs and reasonable attorneys’ fees in the amount

of $1,713.50.

       On January 11, 2019, the Summons and Complaint was served on the Registered Agent by

tendering a copy of said documents to him personally at his place of business (a copy of the

Summons and Affidavit of Service is attached hereto). Therefore, Defendant’s answer was due on

February 1, 2019. As Defendant has failed to timely answer the Complaint, Plaintiffs respectfully

request entry of default and judgment.

                                                              /s/ Cecilia M. Scanlon
Cecilia M. Scanlon
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
                                                   CERTIFICATE OF SERVICE

       The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Default and Judgment) with the Clerk of Court using the
CM/ECF system, and further certifies that I have mailed the above-referenced document by United
States Mail to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 20th
day of March 2019:

                                    Mr. Trent L. Bush, Registered Agent
                                    Porter Brothers Asphalt & Sealing, Inc.
                                    Ward Murray Pace & Johnson, P.C.
                                    202 E. Fifth Street
                                    PO Box 400
                                    Sterling, IL 61081

                                    Mr. Matthew Porter, President
                                    Porter Brothers Asphalt & Sealing, Inc.
                                    1106 Industrial Park Road
                                    Rock Falls, IL 61071-3162


                                                                         /s/ Cecilia M. Scanlon



Cecilia M. Scanlon
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\CLJ\Porter Brothers\motion for default and judgment.cms.df.wpd
